Citation Nr: 0527963	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1991 to 
June 1999.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for sleep apnea. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004), are met.  The specific bases for remand are set 
forth below.

The primary basis for denial of service connection for sleep 
apnea appears to have been that the veteran's service medical 
records do not show a record of treatment for, or diagnosis 
of, sleep apnea.  Additionally, the RO noted that a diagnosis 
was not made until three years after her discharge and the 
evidence reviewed did not relate sleep apnea to active 
service.  See November 2002 rating decision.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Initially the Board notes that the veteran's service medical 
records are devoid of reference to sleep apnea, and that 
obstructive sleep apnea was first diagnosed in May 2002 
following a sleep study.  However, the veteran, who served as 
staff nurse in service, claims that she first manifested 
symptoms of sleep apnea in service.  In so doing, she refers 
to symptoms such as headaches, fatigue, and insomnia noted in 
her service medical records.  She also points to a February 
1998 clinic record noting her complaint of waking "gasping 
for air - felt like trachea closing several minutes then 
burps and feels better" in conjunction with her treatment 
for bronchitis.  Her husband has submitted a statement 
relating his personal observation of her episodes of snoring 
and disrupted breathing pattern since service.

A January 2003 VA clinic record includes the following 
statement by her treating physician:

[The veteran] reports that in retrospect she 
felt like she must have had sleep apnea for 
long time - the snoring has been long term 
and she rep[or]ts fatigue for several years 
that is improved with treatment - when her 
cpap stays on during the night she feels much 
better and headaches better also - she brings 
in records from military where she was 
complaining of fatigue and troubling with her 
breathing at night and chronic headaches 
which could easily have been related to her 
sleep apnea."

(emphasis added).

In an April 2005 note, the veteran's treating VA physician 
indicated that if the veteran had symptoms including 
headaches, palpitations and chest pain (which were all 
resolved with CPAP treatment) in the military then "this 
certainly was as likely as not to be related to" undiagnosed 
sleep apnea, which took about one year to finally diagnose.

As indicated above, the veteran has submitted a January 2003 
medical opinion in support of her claim based, in part, upon 
review of selected service medical records.  In light of the 
foregoing opinion, the Board finds that fundamental fairness 
to the veteran warrants a VA compensation and pension (C&P) 
medical examination specifically designed to review the 
claims folder and elicit an opinion on etiology, or medical 
causation, as to the diagnosed sleep apnea.  See generally 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (noting that a 
fully informed decision may require examiner's review of the 
claims file).  

The veteran is hereby notified that it is her responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

This claim is REMANDED to the RO via the AMC in Washington, 
D.C., for the following actions, after which a de novo review 
should be conducted by the RO:

1.  Obtain the veteran's VA clinic records since 
May 2005.

2.  Schedule the veteran for a VA C&P medical 
examination to determine whether the current 
diagnosis of sleep apnea is more likely than not 
(i.e., probability greater than 50 percent), at 
least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) first manifest 
in service and/or related to event(s) in service.

The examiner should review the veteran's claims 
folder, which should include a copy of this 
remand order, before issuing the written report 
requested herein.  If it is not possible to opine 
as requested herein without conjecture or 
speculation, then the examiner should so state 
and explain the rationale or bases therefore.  
The resulting examination report should be 
associated with the veteran's claims folder.

3.  Following completion of the foregoing, review 
the claims folder and readjudicate the claim.  If 
the decision is adverse to the veteran, then 
issue an updated Supplemental Statement of the 
Case and give the veteran and his representative 
an appropriate amount of time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, by may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


